      2:20-cv-00153-RMG           Date Filed 02/21/20     Entry Number 8       Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


                                                     Civil Action No.: 2:20-cv-00153-RMG
 Carlos Lowe,

                    Plaintiff,

        v.                                                    JOINT RULE 26(f)(3)
                                                               DISCOVERY PLAN

 Troy Pusateri,

                     Defendant.



       Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, the parties in this case, by
and through their respective counsel, submit the following as a Joint Rule 26(f)(3) Discovery Plan:

(A) What changes should be made in the timing, form, or requirement for disclosures under
Rule 26(a), including a statement as to when disclosures under Rule 26(a)(1) were made or
will be made?

       The parties will exchange initial disclosures under Rule 26(a)(1) in accordance with the
Conference and Scheduling Order or through an agreed upon extension of same.

(B) The subjects on which discovery may be needed, when discovery should be completed,
and whether discovery should be conducted in phases or be limited to or focused on
particular issues.

       1. The parties anticipate discovery will be needed on the following subjects:

       i.       The facts underlying each of the claims asserted in Plaintiff’s Complaint;

       ii.      The alleged damages sought by Plaintiff and any efforts to mitigate those damages;

       iii.     Defendant’s alleged affirmative defenses as set forth in Defendant’s Answer to
                Plaintiff’s Complaint, including but not limited to comparative negligence, and any

                                                 1
      2:20-cv-00153-RMG         Date Filed 02/21/20      Entry Number 8        Page 2 of 3




             other defenses that may become applicable during discovery;

      iv.    All other issues raised by the pleadings;

      v.     Any expert disclosures; and

      vi.    All other matters that will reasonably lead to the discovery of admissible evidence.

      2. The parties agree that the deadline for completion of discovery will be reflected in the
      Conference and Scheduling Order, as amended, set forth by the Court. The parties further
      agree that discovery should not be conducted in phases or be limited to, or focused upon,
      particular issues. The parties expressly reserve the right to supplement this response.

(C) Any issues about disclosure or discovery or electronically stored information, including
the form or forms in which it should be produced.

      None at this time.

(D) Any issues about claims of privilege or of protection as trial-preparation materials,
including—if the parties agree on a procedure to assert these claims after production—
whether to ask the court to include their agreement in an order.

      The parties have discussed potential disclosure of documents and information which may
      be confidential. At this time, the parties agree to enter into a mutually agreeable Consent
      Protective Order, if necessary, to limit the dissemination of confidential materials that may
      be produced in this litigation.

(E) What changes should be made in the limitations on discovery imposed under these
rules or by local rule, and what other limitations should be imposed.

      At this time, the parties do not anticipate changes to the limitations on discovery.

 (D) Any other orders that should be entered by the court under Rule 26(c) or under Rule
16(b) and (c).

      Other than the proposed Consent Amended Scheduling Order, the parties do not
      anticipate any other orders that should be entered by the court at this time.



                                                2
      2:20-cv-00153-RMG          Date Filed 02/21/20      Entry Number 8        Page 3 of 3




s/ E. Culver Kidd                                    s/ Mary D. LaFave
E. Culver Kidd, IV, Fed ID #13048                    Mary D. LaFave, Fed ID# 75366
Kidd Corvey & Simpson, LLC                           Crowe LaFave, LLC
914 Folly Road, Suite B                              P.O. Box 1149
Charleston, South Carolina 29412                     Columbia, SC 29202
(843) 642-8792                                       (803) 726-6756
culver@kcslawfirm.com                                mary@crowelafave.com
ATTORNEY FOR PLAINTIFF                               ATTORNEY FOR DEFENDANT


                              CERTIFICATE OF SERVICE
        This is to certify that the foregoing JOINT RULE 26(f)(3) DISCOVERY PLAN was filed
electronically on the 21st day of February, 2020, in accordance with the Court’s Electronic Filing
Guidelines. Notice of this filing will be sent to all parties by operation of the Court’s Electronic
Filing System. Parties may access this filing through the Court’s Filing System.




                                              s/ Mary D. LaFave
                                              Mary D. LaFave, Fed. ID No. 10316
                                              CROWE LAFAVE, LLC
                                              P.O. Box 1149
                                              Columbia, South Carolina 29202
                                              803.726.6756 (office)
                                              803.724.5726 (fax)
                                              Attorney for Defendant Troy Pusateri




                                                 3
